Order filed, March 16, 2020.




                                     In The

                    Fourteenth Court of Appeals
                                  ____________

                               NO. 14-19-01020-CV
                                 ____________

 K. GRIFF INVESTIGATIONS, INC. D/B/A K. GRIFF INVESTIGATIONS
             & CIVIL PROCESSING, ET AL, Appellant

                                       V.

 CRONIN, RIORDAN & WHITMAN SECURITY CONSULTANTS, LLC,
                     ET AL, Appellee


                   On Appeal from the 152nd District Court
                             Harris County, Texas
                      Trial Court Cause No. 2016-09407


                                    ORDER

      The reporter’s record in this case was originally due February 4, 2020. See
Tex. R. App. P. 35.1. On February 13, 2020, this court granted the court reporters
request for extension of time to file the record until March 4, 2020. To date, the
record has not been filed with the court. Because the reporter’s record was not
filed within the time prescribed in the first request, the court issues the following
order.

         We order Cynthia Martinez, the court reporter, to file the record in this
appeal within 30 days of the date of this order. The trial and appellate courts are
jointly responsible for ensuring that the appellate record is timely filed. See Tex.
R. App. P. 35.3(c). If Cynthia Martinez does not timely file the record as ordered,
the Court may issue an order directing the trial court to conduct a hearing to
determine the reason for the failure to file the record.



                                    PER CURIAM


Panel Consists of Justices Bourliot, Hassan and Poissant.